MEMORANDUM **
Jesus Romero-Ramirez, a native and citizen of Mexico, petitions for review of the Board , of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision pretermit-ting his application for adjustment of status. We have jurisdiction under 8 U.S.C. § 1252. We review de novo constitutional questions and questions of law, Becker v. Gonzales, 473 F.3d 1000, 1001 n. 2 (9th *807Cir.2007), and we deny the petition for review.
Romero-Ramirez’s contention that the agency’s retroactive application of the expanded aggravated felony definition in the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, 8 U.S.C. § 1101(a)(43), violates due process by denying him relief is foreclosed. See Becker, 473 F.3d at 1002-03.
We agree with the agency that Romero-Ramirez’s 1985 aggravated felony convictions render him statutorily ineligible for a § 212(h) waiver. See Becker, 473 F.3d at 1003-04 (grant of § 212(c) relief only waives the finding of deportability; the crimes alleged to be grounds of deportability do not disappear from the alien’s record for immigration purposes); see also 8 U.S.C. § 1182(h)(2).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.